Order entered May 7, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00027-CV

                LAZARUS IROH, ANDREW OKAFOR, ET AL, Appellants

                                                V.

                                EMMANUEL IGWE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-07596-D

                                            ORDER
       Before the Court is appellee’s May 2, 2013 motion to extend time to file appellee’s reply

brief and cross-appellant’s brief. Appellee’s motion is GRANTED. Appellee’s reply brief and

cross-appellant’s brief shall be filed on or before May 10, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE